Citation Nr: 1325632	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  03-18 645A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a disability manifested by vertigo and fainting spells, claimed as incurred during service and as proximately caused by service-connected post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for a stomach disorder, claimed as proximately caused by service-connected PTSD.

6.  Entitlement to service connection for hypertension, claimed as incurred during service and as proximately caused by service-connected PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1995 to August 1995.  

These matters come before the Board of Veterans' Appeals (Board) from June 2002 and September 2008 RO decisions.  In November 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.

In July 2012, the Board reopened previously-denied claims for entitlement to service connection for a right hip disorder and for varicose veins.  After reopening these two, the Board remanded all of the issues on the title page of this decision for further evidentiary and procedural development.  Such development having been accomplished, these matters are once again before the Board for further appellate review. 

Additionally, the Board remanded a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).  After further evidentiary development, this benefit was granted by the Appeals Management Center (AMC) in a May 2013 decision.  This grant represents a complete resolution of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  If the veteran desires to challenge the disability rating or the effective date assigned to the impairment resulting from her PTSD, she is required to file a timely notice of disagreement with the May 2013 RO decision, or alternatively, a claim for entitlement to an increased disability rating.  We note that she was so informed in a June 2013 letter.

In June 2013, the Veteran submitted several documents in response to the May 2013 Supplemental Statement of the Case.  The Veteran's accredited representative waived initial RO review of these documents in July 2013.  Therefore, the Board may proceed with appellate review of these new documents without prejudice to the Veteran.  


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran's right hip disorder is related to active duty service.

2.  The evidence of record does not show that the Veteran's varicose veins disability is related to active duty service.

3.  The evidence of record does not show that the Veteran's cervical spine disability is related to active duty service.

4.  The evidence of record does not show that a disability manifested by vertigo and fainting spells is related to active duty service, or to service-connected PTSD.

5.  The evidence of record does not show that a stomach disorder is related to active duty service, or to service-connected PTSD.

6.  The evidence of record does not show that hypertension is related to active duty service, or to service-connected PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Service connection for varicose veins is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

3.  Service connection for a neck disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

4.  Service connection for a disability manifested by vertigo and fainting spells is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

5.  Service connection for a stomach disorder is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends all disabilities at issue are related to service, or are proximately caused by her service-connected PTSD.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information as to her claim for service connection for varicose veins in a December 2007 letter prior to the most recent RO decisions.  She was provided with this information in regard to her claims for a neck disability, vertigo, a stomach disorder, and hypertension in an August 2008 letter.  With regard to the hip claim, the Board observes that the Veteran has been informed upon multiple occasions of the above elements in connection with claims for service connection, to include the December 2007 and August 2008 letters.  Additionally, letters of January 2008 and June 2008 addressed all notice elements.  Furthermore, the Board observes that the Veteran has demonstrated actual knowledge and understanding of the type of evidence which can substantiate her claims in her written arguments and oral testimony.  Therefore, no prejudice accrues to her in the matter of notice.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examinations obtained in this case are adequate.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein, except where noted; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

In specific regard to the June 2013 Letter from Dr. D., this private physician indicates that since March 2009, he has treated the Veteran for right hip disorder, varicose veins, neck disorder, vertigo/dizziness/fainting spells, and hypertension.  Dr. D. explained he had reviewed service treatment records (STRs) regarding the Veteran experiencing bilateral foot pain, right shoulder pain, right leg pain, and a blackout in February 1995 "and has since had fainting spells."  Dr. D further states that "since these occurrence we have treated her for leg stiffness and swelling, foot pains, back and neck pains, hypertension, headaches, and dizziness.  In medical terms the problems that the Veteran noted above today was at least as likely as not 80 or greater that any current disability found to be present incurred in aggravated by is the result of her active military service."

Concerning Dr. D.'s June 2013 letter, the Board acknowledges that neither a VA medical examination nor opinion was obtained in conjunction with the Veteran's claim of entitlement to service connection for hypertension.  For the reasons that will be explained in more detail below concerning the merits of the hypertension claim, Dr. D.'s June 2013 letter does rise to the level of competent or credible medical evidence "indicating" that the Veteran's hypertension may have had its onset in service or is otherwise related to his active service.  Hence, the Board finds, under such circumstances, that VA is not obligated to obtain VA medical opinions for this claim.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006) [which held that, under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service (or VA treatment); and the record does not contain sufficient information to make a decision on the claim].  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

The claims file contains two statements from a private physician, Dr. D., dated in November 2010 and June 2013, which indicate treatment for most of the disabilities at issue since 2009.  Dr. D. has not submitted any supporting records reflecting such treatment, however.  The Veteran has been informed she should submit records from Dr. D., and has been provided with the appropriate release forms for VA to request them on her behalf, however, she has not returned the forms with her signature.  VA has made all reasonable efforts to obtain all relevant medical records reasonably identified by the Veteran.  Thus, the Board determines that no further duty to assist the Veteran in obtaining records from Dr. D. is necessary.  38 C.F.R. § 3.159.

Service treatment records, VA treatment records, private medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented sworn testimony in support of her appeal during two hearings at the RO.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).



Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b).  Secondary service connection may also be established for a disorder that is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus: 

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Thus, in the absence of proof of a present disability there can be no valid claim.  Brammer.  Furthermore, a current disability at some point during the appeal period is required for a successful claim for VA benefits.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006). 

     Right hip disability

The Veteran contends that she injured her right hip in service when she was pushed down a hill by her drill sergeant.  She asserts that when she was subsequently raped during service, her right hip was again injured.

Service treatment records reflect that in January 1995 the Veteran reported being pushed down by a drill sergeant and falling onto her right side/shoulder.  She complained of right shoulder and right lower leg pain.  A March 1995 report of medical history reflects no complaints of hip problems, and examination revealed normal lower extremities.  It is significant that the Veteran's service treatment records are quite voluminous for someone with less than eight months of service, yet there is no mention of complaints involving her right hip in these records.

Immediately upon discharge from service, the Veteran submitted a VA claim for entitlement to service connection for a hip problem, among other disabilities.  The RO denied the claim on the basis that her service treatment records showed no complaints or treatment for, or a diagnosis of a chronic hip condition.  

A May 1999 private medical treatment note reflects that the Veteran went to the emergency room due to a back sprain and X-rays of the hips were normal.  November 1999 notes reflect that she was in a motor vehicle accident.  June 2003 notes reflect that she was in another car accident.  A March 2007 note reflects that she fell ten feet off a ladder at work.  During an extensive chiropractic evaluation and treatment following that accident, she did not complain of or mention pain in her hip, however.  May 2009 notes reflect another back injury at work.  Lastly, January 2010 X-rays revealed minimal degenerative changes of the hips.  The radiologist described this as a subtle change which was only seen on the anterior view and affected both hips symmetrically.   

In light of this history, the Board remanded the matter in 2012 for a VA examination to determine whether the veteran has a disorder of the right hip related to service.  The report of the August 2012 examination reflects that the Veteran carries a diagnosis of right hip trochanteric bursitis.  She reported experiencing constant pain of 8 on a scale of 1 to 10.  Upon clinical examination, the area over the right greater trochanter was tender.  There was no arthritis, of degenerative or traumatic origin, identified in either hip.

The examiner reviewed the medical records in the Veteran's claims file, to include her service treatment records, which are especially voluminous for someone with less than a year of active service.  He noted that there was no contemporaneous report indicating pain in the right hip during service.  He also noted the Veteran's own reports of having had a post-service workplace injury and a post-service motor vehicle accident, and opined that these accidents were more likely the source of her hip complaints.  

The Board observes that by its nature, bursitis is an inflammation often caused by repetitive motion.  Trochanteric bursitis is inflammation of the bursa between the greater trochanter of the femur and the skin.  Steadman's Medical Dictionary.  It is thus not altogether certain that bursitis is chronic, or permanent in nature, as opposed to acute or recurrent.

Although the Veteran complained of pain in her right hip in her 1995 application for VA compensation, the claim was denied on the basis that no disability involving the right hip was shown.  Clinical examination and X-rays of her hips were normal until 2010, fifteen years after service, when very mild degenerative disease was shown in both hips.  Bursitis was not diagnosed until the 2012 VA examination.  With regard to the years-long evidentiary gap in this case between the Veteran's complaints immediately after active service and the earliest manifestations of a hip disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

To the extent Dr. D.'s June 2013 letter presents a statement that suggests that there is a relationship between the Veteran's right hip disability and service, such "opinion" is far less probative than the August 2012 VA examination discussed above.  This is because Dr. D.'s June 2013 letter does not contain the breadth of explanation and rationale that the August 2012 VA examination report contained.  For instance, Dr. D. did not consider the Veteran's post-service motor vehicle accident, or the nature of the current diagnosis of bursitis.  Indeed, Dr. D. did not explain how the in-service right hip injury results in the current disability, aside from just making a bare and conclusory statement. 

The Board has also considered the Veteran's contentions that her right hip complaints originated during service as a result of being pushed and falling in conjunction with being forcibly raped.  However, whether such a relationship exists is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.  Thus, the Board accords more weight to the opinion of the August 2012 VA examiner than the Veteran's lay statements, as the VA examiner is a medical professional who took into account this history and nevertheless found against a relationship to service.  See King v. Shinseki, 700 F.3d at 1345 (Fed. Cir. 2012); see also Layno v. Brown, 6 Vet. App. at 469 (1994).  The examiner's negative opinion, in conjunction with the gap in recorded complaints involving the Veteran's right hip together preponderate against a finding of service connection.  Thus the Board holds that the preponderance of the evidence is against a claim for service connection for a disability of the right hip, to include all currently-shown symptomatology, including bursitis, mild degenerative disease, and pain.  

     Varicose veins

The Veteran contends that she developed varicose veins in service after being pushed down by her drill sergeant was treated for them in service, and that a physician has told her that they are due to running. 

Although the service treatment records show that she was seen after being pushed down by her drill sergeant, they do not document any varicose veins at that time or during the rest of her service.  However, she did complain of cramps in her legs in March 1995.  

Post service, a July 2001 private treatment note reflects that she had varicose veins.  A February 2007 private treatment note reflects complaints of varicose veins but no vascular compromise was seen on examination.  A March 2007 private treatment note continues to show complaints of varicose veins.  March 2009 VA treatment notes reflect a history of leg swelling since 1995; complaints of large, itchy, and burning veins; and findings of capillary ectasis at the thighs but no varicose veins.  During the November 2009 hearing, she testified that her private doctor had told her varicose veins were due to running.  A November 2010 letter from a private physician reflects that the Veteran was being treated for varicose veins.  

In 2012, the Board remanded the matter for a VA examination to determine whether the Veteran has varicose veins related to service.  The report of the August 2012 examination reflects that the Veteran had varicose veins which caused aching and fatigue in both legs after prolonged standing and walking.  The examiner opined that the current varicose veins condition was less likely than no incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that, "there was no specific evaluation, diagnosis or treatment for varicose veins while on active duty.  The Veteran denies any treatment since her discharge. There is no medical evidence that supports the Veteran claims of varicose veins related to a previous fall or injury described."  

To the extent Dr. D.'s June 2013 letter presents a statement that suggests that there is a relationship between the Veteran's varicose veins and service, such "opinion" is far less probative than the August 2012 VA examination and opinion discussed above.  This is because Dr. D.'s June 2013 letter does not contain the breadth of explanation and rationale that the August 2012 VA examination report contained.  For instance, Dr. D. did not consider the absence of an injury, event, or illness in service that could result in the current varicose veins diagnosed so many years after separation from service.  Indeed, Dr. D. did not explain how the current disability is related to service, aside from just making a bare and conclusory statement. 

Again, a significant point against the Veteran's claim for service connection is the length of time between service and the initial complaints and findings of varicose veins.  Maxson.  Although the Veteran is certainly competent to observe her legs, the earliest contemporaneous report of her claiming a vein problem is in 2001 when she sought medical care for the problem.  It is only in support of the instant claim for monetary benefits that she asserts having had similar symptoms during service.  The earliest medical record of varicose veins is dated in 2001, six years after her relatively brief period of service.  The VA examiner declined to find a relationship between currently-shown varicose veins and service.  Given this lack of continuity and absence of a medical nexus to service, the Board must find against the Veteran's appeal.  The preponderance of the evidence is against the Veteran's claim for service connection for varicose veins.  



     Cervical Spine/Neck disability

The Veteran's service treatment records are negative for an injury to or disability involving the neck.  The report of a Medical Evaluation Board examination in March 1995 reflects that her spine was deemed to have been normal at that time.  The Veteran initially claimed service connection for a cervical spine disability in June 1999.  No action was taken on this claim until June 2002; however, when the RO denied service connection for a generic "back condition" on the basis that there was no evidence she developed a "back condition" during service.  (This denial of service connection was so vague and nonspecific that the current claim has been treated as an initial claim and accorded de novo review since its filing and throughout the appeal period.)

The earliest medical evidence of a cervical spine disability consists of an X-ray study of the cervical spine taken after a motor vehicle accident in June 2003 was interpreted as showing no skeletal abnormality.  The diagnosis was of neck sprain/strain.  

X-ray studies taken in January 2010 were interpreted as showing no fractures or subluxations and unremarkable soft tissues.  Vertebral alignment was maintained and disc spaces were preserved.  A magnetic resonance imaging scan in April 2010 was interpreted as showing minimal degenerative disc desiccation throughout the cervical spine with no disc bulging or focal disc protrusions.  A November 2010 letter from a private physician reflects that the Veteran was being treated for cervical spine osteoarthritis.    

An August 2012 VA examination and opinion report indicated that the claims file was reviewed and the Veteran's assertions concerning in-service injury and current symptoms were recounted.  The diagnosis was cervical spine strain.  The examiner opined that the cervical spine strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the following rationale:

"There were no specific findings on her cervical spine films during this exam. On review of SMRs [service medical records] there was no specific diagnosis related to her neck while on active duty.  The Veteran stated that she had a previous workman's comp injury (fell off ladder) and MVA which could have likely caused on contributed to her current neck complaints." 

To the extent Dr. D.'s June 2013 letter presents a statement that suggests that there is a relationship between the Veteran's cervical spine disability and service, such "opinion" is far less probative than the August 2012 VA examination and opinion discussed above.  This is because Dr. D.'s June 2013 letter does not contain the breadth of explanation and rationale that the August 2012 VA examination report contained.  For instance, Dr. D. did not consider the workman's compensation claim injury or the absence of a particular injury in service.  Moreover, Dr. D. did not explain how the cervical spine symptoms are related to service.  Indeed, Dr. D. did not explain how the current disability is related to service, aside from just making a bare and conclusory statement. 

The Board has considered the Veteran's contentions that her neck complaints originated during service as a result of being pushed and falling during basic training in conjunction with being forcibly raped at a later point.  However, whether such a relationship exists is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77 (Fed. Cir. 2007); Barr, 21 Vet. App. at 309.  Thus, the Board accords more weight to the opinion of the August 2012 VA examiner than the Veteran's lay statements, as the VA examiner is a medical professional who took into account this history and nevertheless found against a relationship to service.  See King v. Shinseki, 700 F.3d at 1345 (Fed. Cir. 2012); see also Layno v. Brown, 6 Vet. App. at 469 (1994).  The examiner's negative opinion, in conjunction with the gap in recorded complaints involving the Veteran's neck together preponderate against a finding of service connection.  Maxson.  Thus the Board holds that the preponderance of the evidence is against a claim for service connection for a disability of the neck or cervical spine.  

     A disability manifested by vertigo and fainting spells 

The Veteran was seen upon several occasions in January 1995 and February 1995 for complaints of fainting and passing out.  She was given cardiac and neurologic evaluations.  All tests and studies were within normal limits.  The eventual assessments were of vasovagal or syncopal episodes of unknown etiology.  The evaluating cardiologist recommended consideration of a discharge based upon syncopal episodes existing prior to service.  Her eventual discharge was on account of psychiatric disability, however. 

The post-service medical evidence contains no indication of subsequent vasovagal or synocopal episodes.  In Dr. D.'s June 2013 statement, he indicates that he has treated the Veteran for dizziness; however, there is no indication in the records that recent dizziness is related in any way to the episodes of fainting and passing out in service.  

In August 2012, the Veteran's claims file was provided to a VA examiner for review in conjunction with a clinical examination of the Veteran.  The examiner rendered the following opinion and explanation:  

The Veteran was evaluated for fainting spells while on active duty at least 2-3 times.  A work-up including lab, EKG, and CT scan of the brain was performed without a specific etiology being established.  There was no specific diagnosis while on active duty.  In addition, the Veteran was noted to have a low [hemoglobin] on review of her [service treatment records] without a specific diagnosis of anemia while on active duty.  The episodes while on active duty were likely vasovagal related to stress or intense physical activity.  

It is significant that the vasovagal or syncopal episodes during service occurred prior to the rape the Veteran suffered on active duty, which is the stressor event the VA has recognized to support the grant of service connection for PTSD.  Thus, the active duty stress to which the August 2102 VA examiner refers was not related to the rape.  It is also significant that no further vasovagal or syncopal episodes are documented in the Veteran's voluminous medical records.  It appears that these episodes were thus limited to January 1995 and February 1995.  

Although the Veteran's private physician reported in his June 2013 statement that he had treated her for dizziness, he provided no context as to the etiology, circumstances, or the treatment administered.  He also provided no medical link to service, other than to note that the Veteran provided a history of having had fainting spells form approximately nineteen years prior to her first visit with his practice in 2009.  Nineteen years prior to 2009 computes to approximately 1990, or five years prior to her entrance into service.  Thus, the June 2013 statement cannot be fairly read as supporting the Veteran's claim for service connection, as it is not nearly as probative as the evidence of record already addressing this claim.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his active service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  With regard to the contention that the Veteran's currently-shown dizziness is proximately caused by her PTSD, the evidence of record is entirely negative on this point.  Essentially, the only evidence supporting the Veteran's contention of an etiological relationship between dizziness and PTSD consists of her own bare assertions.  While the Veteran is certainly competent to relate her symptomatology, there is no evidence that she possesses the requisite medical training or expertise necessary to render her competent to offer evidence on matters such as medical diagnosis or medical causation, particularly on a secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond her competency as a lay person to provide such an opinion.  As such, the assertion made by the Veteran as to etiology of her dizziness is of no probative value.  Moreover, her opinion is unsupported by the medical evidence of record, which does not even suggest a relationship between dizziness and PTSD.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Thus, as the weight of the evidence is against a finding that the Veteran's vertigo or fainting spells are related to service or to her PTSD, the Board holds that the preponderance of the evidence is against the Veteran's claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

     Stomach disorder

During the November 2009 RO hearing, the Veteran described her stomach disorder as "coughing up blood, or gastritis."  Although her service treatment records reflect an episode of coughing up blood, it was attributed to an acute respiratory infection, rather than any sort of stomach or gastrointestinal disorder.  

More recent treatment records reflect gastroesophageal reflux disease.  None of the recent medical evidence indicates any relationship to service, or to PTSD, however.  

Again, the evidence of record is entirely negative as to a connection to active service or to PTSD.  The service treatment records do not show a diagnosis of a stomach or gastrointestinal disorder during service.  The only evidence supporting the Veteran's contention of an etiological relationship between a stomach disorder and PTSD consists of her own bare assertions.  Cromley.  As above, it is beyond her competency as a lay person to provide such an opinion.  As such, the assertion made by the Veteran as to etiology of a stomach disorder is of no probative value.  Moreover, her opinion is unsupported by the medical evidence of record, which does not even suggest a relationship between any stomach disorder and PTSD.  Davidson, Jandreau, Buchanan. 

Thus, as the weight of the evidence is against a finding that a stomach disorder is related to service or to PTSD, the Board holds that the preponderance of the evidence is against the Veteran's claim.  The benefit sought on appeal is therefore denied.  

     Hypertension

The Veteran asserts that a physician told her hypertension was due to stress related to her psychiatric disorder.  

Hypertension is not shown in the Veteran's service treatment records.  Although she has a diagnosis of hypertension currently, it was initially manifested several years after service.  None of the recent medical records indicates any relationship to service.  As hypertension was not initially manifested during service or within one year after service, direct service connection is not warranted and hypertension may not be presumed to have been incurred during service as a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Again, the only evidence supporting the Veteran's contention of an etiological relationship between hypertension and PTSD consists of her own bare assertions.  Cromley.  As above, it is beyond her competency as a lay person to provide such an opinion.  As such, the assertion made by the Veteran as to etiology of hypertension is of no probative value.  Moreover, her opinion is unsupported by the medical evidence of record, which does not even suggest a relationship between hypertension and PTSD.  Davidson, Jandreau, Buchanan.  Indeed, to the extent the Veteran asserts psychological stress is the cause of her hypertension, the Board notes that the August 2012 VA examination report specifically stated that there was no other symptoms of any other disorder attributable to her service-connected psychiatric disorder. 

In regard to direct service connection for hypertension, the Board considered Dr. D.'s June 2013 letter.  The letter presents a general statement suggesting that there is a relationship between the Veteran's various disabilities, including hypertension, and service.  To the extent the Dr. D. is asserting that the dizziness/fainting spells/blackout was a manifestation of hypertension, the Board notes that the issue of service connection for a disability manifested by vertigo and fainting spells has already been denied herein.  The probative medical evidence associated with the vertigo/fainting spell claim did not mention any relationship with hypertension.  

Moreover, while Dr. D. writes that he has treated the Veteran for hypertension, it did not state when such treatment began.  A review of the medical evidence does not indicate any hypertension until 2007, more than ten years after service.  The Board emphasizes that this time lag remains a significant point against the Veteran's claim.  Maxson.   

Thus, the Board finds Dr. D.'s June 2013 letter to have no probative value with respect to the hypertension issue because it did not explain in any meaningful way how current hypertension is related to service, aside from just making a bare and conclusory statement.  Without some minimum of explanation concerning the alleged connection between hypertension and service, that has not already been specifically contradicted as explained above, Dr. D.'s letter cannot be considered competent or credible evidence that can be relied upon by VA.  In this regard, Dr. D.'s letter as it concerns the hypertension claims appears to be presented as a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, and thus does not become competent or credible medical evidence simply because the transcriber is a medical professional. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As was explained in the VCAA section above, the criteria for triggering the duty to assist in obtaining an examination or opinion has not been met in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006)

For all the reasons set forth above, the Board concludes that a preponderance of the evidence is against the claim of entitlement to service connection for hypertension.



ORDER

Service connection for a disability of the right hip is denied.

Service connection for varicose veins is denied.

Service connection for a disability of the neck/cervical spine is denied.

Service connection for a disability manifested by vertigo and fainting spells is denied.

Service connection for a stomach disorder is denied.

Service connection for hypertension is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


